PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,098,122
Issue Date: 24 Aug 2021
Application No. 16/224,825
Filing or 371(c) Date: 19 Dec 2018
For: ANTIBODIES BINDING CTLA-4  AND USES THEREOF

:
:
:     REDETERMINATION OF PATENT
:	TERM ADJUSTMENT
:
:



This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(d)” filed October 25, 2021, requesting the Office adjust the patent term adjustment (PTA) from 48 days to 72 days.

The Office has re-determined the PTA to be 16 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

The above-identified patent issued with a PTA determination of 48 days on August 24, 2021. On October 25, 2021, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of the PTA to 72 days, accompanied by a $210 petition fee as set forth in § 1.18(e).


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 75 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 27 days.



	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 48 days (75 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 27 days of Applicant Delay).

Patentee disagrees with Office’s prior determination of 27 days of applicant delay. Patentee suggests the correct period of reduction for applicant delay is 3 days. This change would result in 72 days of PTA (75 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 3 days of Applicant Delay).

The Office notes that final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility and plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The Office further notes that the above-identified utility patent (11,098,122) issued from an application filed after May 29, 2000, and where a notice of allowance was mailed after July 16, 2020. Therefore, the Office will apply the final rule changes when issuing its redetermination on PTA. See id.

As discussed below, the Office finds the period of applicant delay is 59 days. Accordingly, the correct PTA is 16 days (75 days of A delay + 0 days of B delay + 0 days of C delay - 0 days of Overlap - 59 days of Applicant Delay).


A Delay

Petitioner does not dispute the Office’s prior determination of 75 days of A delay. The Office has recalculated the period of A delay as part of the Office’s redetermination of the PTA and confirmed the period of A delay is 75 days.

The “A” delay period(s) include the following:

(1) 75 days under 37 CFR 1.703(a)(1) for the period beginning on February 20, 2020 (day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a)) and ending on May 4, 2020 (date of mailing of the action under 35 U.S.C. 132).

The period of A delay is 75 days.





B Delay

Petitioner does not dispute the Office’s prior determination that the period of B delay is 0 days. The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 0 days.


C Delay

Petitioner does not dispute the Office’s prior determination that the period of C delay is 0 days. The Office has recalculated the period of C delay as part of the Office’s redetermination of the PTA and confirmed the period of C delay is 0 days.

Overlap

Petitioner does not dispute the Office’s prior determination that the number of days of Overlap is 0 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

Petitioner disputes the Office’s prior determination of 27 days of applicant delay. Petitioner asserts, in pertinent part:

3. The U.S. Patent and Trademark Office (“USPTO”) calculated that the non-
overlapping USPTO delays are 75 days and Applicant delays are 27 days, leading to a total PTA of 48 days (75-27 = 48). This determination, specifically the Applicant delays, is in error. For the reasons discussed below, the correct number of PTA days is 72 days.

4, The USPTO deemed the filing of the Information Disclosure Statement (IDS) on
May 26, 2021 as Applicant delays and calculated the number of days of Applicant delays as 27. It is incorrect. The IDS filed on May 26, 2021 was accompanied with a statement under 37 CFR 1.704(d), making the IDS timely submitted with no PTA consequence.

5. Citing 37 C.F.R. § 1.704(d)(1), Section 2732 of the Manual of Patent Examining
Procedure provides that, a paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution.

6. On the other hand, Applicant submitted a Request to Correct Inventor Name Under
C.F.R. §1.48(f), Corrective ADS and Declaration on June 14, 2021, after issuance of the Notice of Allowance. An update Filing Receipt was mailed on June 16, 2021, which amounts to the USPTO’s response. Pursuant to 37 C.F.R. §1.704(c)(10), the 

7. Taken together, Applicant submits that the total PTA to which Applicant is entitled is 75 days (non-overlapping USPTO delays as calculated by the USPTO) less 3 days due to Applicant Delay to equal 72 days (75-3 = 72).

Request, 10/25/21, pp. 1-2.

The Office has recalculated the period of applicant as part of the Office’s redetermination of the PTA. The Office has applied the revised provisions of 37 CFR 1.704 as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating applicant delay. 

The Office has determined the period of applicant delay is 59 days. 

The record reveals that the information disclosure statement (IDS) filed on May 26, 2021, was accompanied by a safe harbor statement in compliance with 37 CFR 1.704(d) (i.e., form PTO/SB/133 "Patent Term Adjustment Statement under 37 CFR 1.704(d)"). Accordingly, the Office will remove the period of reduction of 27 days assessed for the filing of the IDS on May 26, 2021.

The Office notes petitioner correctly identified the submission of the request to correct inventor’s name under 37 CFR 1.48(f) on June 14, 2021, after the mailing of the notice of allowance on April 16, 2021, as a paper resulting in a reduction of PTA under 37 CFR 1.704(c)(10). However, petitioner did not correctly calculate the period of applicant delay under 37 CFR 1.704(c)(10) for the filing of the request under 37 CFR 1.48(f). 

Pursuant to amended 37 CFR 1.704(c)(10), 

Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed; 

Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 36337 (June 16, 2020).

The applicant delay includes the following period:

59 days of applicant delay under 37 CFR 1.704(c)(10) beginning on April 17, 2021 (day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151) and ending on June 14, 2021 (date the request under 37 CFR 1.48(f) was filed).

The Office will enter a period of reduction of 59 days for the submission of the request filed on June 14, 2021.

The total period of applicant delay is 59 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

75 + 0 + 0 - 0 - 59 = 16 days

Patentee’s Calculation:

75 + 0 + 0 - 0 - 3 = 72 days


Conclusion

Patentee is entitled to PTA of 16 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 75 + 0 + 0 - 0 - 59 = 16 days

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 16 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET


Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction